Title: To Benjamin Franklin from Augustus Gottlieb Spangenberg, 8 March 1756
From: Spangenberg, Augustus Gottlieb
To: Franklin, Benjamin


Honorable Sir,
Bethl. March. 8th. 56.
What you have done hitherto for the Defence of our County hath not been in Vain, but hath stopp’d our cruel Enemy from going on like a Bush-Fire in his wicked Ways.
Had you not secured the Frontiers with some Forts in building of which you have ventured your own Life and taken upon you so many and various Hardship’s; the Enemy would likely not be very far off from Philadelphia, as he met with no Opposition at all.
There is Hopes, that our loving God and Saviour will hear our Prayers, and bless the wise Steps our good Government is taking, for the Keeping out of such Wolves and Bears, or rather Devils, who make it their Pleasure, to plague, burn, kill and destroy their Fellow-Creatures, and even their Benefactors.
It is true, that the Mischief, lately done by them at Bozards, hath frightend people anew very much, so that even those, who were gone back to their Plantations, are return’d to our Settlements again.
But We are apt to think, that the Guarrison in the Forts, after being a little more used to the Woods, and acquainted with the cunning Contrivances of the Savages, will be more diligent and successful, in ranging of the Woods; especially if Col. Clapham, who is reckond a very vigilant Gentleman should soon come up again.
As for the Refugees, who either were, or are still with Us; Mr. Edmonds will give you an Account of what hath been given unto them in Febr. last. It might be good, to buy for them now, what they will want till the Harvest-Time. For many of them having lost Houses, Barns, Grains, Cattle, Horses, and all, if even they should be willing, to return to their respective Places, they cannot live without being helpd.
What the Brethren have received for them by charitable Hands is most Part given unto them and what is left yet, will chearfully be bestow’ed upon them, and accounts Kept, which either our Magistrates, or any of the Benefactors, may examine at Pleasure.
In this account, which is to be laid before you viz. that of February a.c. [anno currente] there is nothing containd of what was given for them by charitable People. I am with deep Respect Honorable Sir your humble obedient Servant
Spgbg.
 Endorsed: Indianner Krieg.